Citation Nr: 0841276	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer, 
claimed as basal cell epithelioma.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.   Entitlement to service connection for a skin condition, 
claimed as skin lesions of the hands.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issues of entitlement to service connection for a skin 
condition and skin cancer will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in April 1997, 
the RO determined that service connection for skin cancer was 
not warranted, on the basis that the condition was not 
associated with herbicide exposure. 

3.  Evidence added to the record since the final April 1997 
RO denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.

4.  The veteran has not been shown to have a current 
bilateral hearing loss disability for service connection 
purposes pursuant to 38 C.F.R. § 3.385 (2008).

5.  The veteran's tinnitus was not manifested during service 
and has not been shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for skin cancer, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

2.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 
(2008).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for skin cancer, the RO had a duty to notify the 
veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for skin cancer, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With regard to the veteran's service connection claims, the 
Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in May 2004 and June 2004.  The letters 
addressed all required notice elements and were sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the letters did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
private treatment records pertinent to the years after 
service.  Additionally, the veteran was afforded a VA 
examination in October 2004 for his bilateral hearing loss 
and tinnitus claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In other words, a regulatory established presumption is not 
the sole method for showing causation in establishing a claim 
for service connection for disability due to herbicide 
exposure.  In addition to the presumptive regulations, a 
veteran may establish service connection based on exposure to 
Agent Orange with proof of actual direct causation.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

I.  New and Material Evidence

The Board observes that the veteran's claim for service 
connection for skin cancer was previously considered and 
denied by the RO in a decision dated in April 1997.  The 
veteran was notified of that decision and of his appellate 
rights; however, he did not submit a notice of disagreement.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105.

In March 2004, the veteran essentially requested that his 
claim for service connection for skin cancer be reopened.  In 
the October 2004 rating decision currently on appeal, the RO 
appears to have reopened the claim for service connection for 
skin cancer.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for skin cancer.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the April 1997 decision denied the veteran's 
claim for service connection for skin cancer.  In that 
decision, the RO observed that the available scientific and 
medical evidence does not support the conclusion that the 
condition at issue was associated with herbicide exposure, 
and that there was no basis in the available evidence of 
record to establish service connection for basal cell 
epithelioma.  

The evidence associated with the claims file subsequent to 
the April 1997 decision includes a private medical opinion 
dated in February 2004, private treatment records and the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the April 1997 decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
skin cancer.  This evidence is certainly new, in that it was 
not previously of record.  With regard to whether the 
evidence is material, the Board notes that the February 2004 
private medical opinion stated that the veteran was diagnosed 
with basal cell epithelioma in 1993, and that this may or may 
not have anything to do with Agent Orange.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claim and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  Therefore, the Board finds 
that this evidence provides a connection or possible 
connection between the veteran's current skin cancer and his 
exposure to Agent Orange during military service, and thus it 
relates to an unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for skin cancer.  However, the 
Board finds that additional development is necessary before 
the merits of the claim can be addressed.

II.  Bilateral Hearing Loss and Tinnitus

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss and tinnitus.  There were no in- 
service findings of bilateral hearing loss or tinnitus.  
Although the veteran currently has tinnitus, it has not been 
shown to be etiologically related to service.  Further, the 
veteran does not have bilateral hearing loss pursuant to 38 
C.F.R. § 3.385.  As such, without a current disability, 
service connection for bilateral hearing loss cannot be 
granted and without a nexus to service, service connection 
for tinnitus cannot be granted.

The veteran's February 1966 entrance examination and report 
of medical history were negative for complaints, treatment, 
and diagnosis of bilateral hearing loss and tinnitus.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
N/A
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The veteran's June 1968 separation examination and report of 
medical history were negative for complaints, treatment, and 
diagnosis of bilateral hearing loss and tinnitus.  
Importantly, the veteran's ears and drums were found to be 
clinically normal on the separation examination.  As such, 
the veteran was not shown to have bilateral hearing loss or 
tinnitus during his service.

Additionally, the post service medical evidence reflected 
that the veteran first reported bilateral hearing loss and 
tinnitus to a medical professional many years after service.  
The veteran's first post-service notation of bilateral 
hearing loss was in a March 2004 private treatment record, 
approximately 35 years after his separation from service.  
Therefore, the Board finds that bilateral hearing loss and 
tinnitus did not manifest during service or for many years 
thereafter. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss and tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss and tinnitus did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In October 2004, the veteran underwent a VA audiological 
examination.  The veteran complained of a bilateral gradual 
hearing loss and difficulty understanding speech in noisy 
environments such as church.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
25
LEFT
5
5
20
15
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
With regard to the veteran's bilateral hearing loss, the 
examiner noted that although it was as likely as not that in-
service noise exposure contributed to the veteran's 
slight/mild hearing loss, the veteran's level of hearing loss 
did not meet the criteria for the disability pursuant to VA 
regulations.  See 38 C.F.R. § 3.385.

In this regard, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran has the 
disability for which benefits are being claimed.  Therefore, 
because the veteran does not meet the criteria for a current 
bilateral hearing loss disability in accordance with 
38 C.F.R. § 3.385, the veteran's claim for service connection 
for bilateral hearing loss cannot be granted.

After reviewing the claims file, the examiner stated that due 
to the highly intermittent nature of the veteran's tinnitus, 
it was not likely that his tinnitus was related to his 
hearing loss or his history of noise exposure in the 
military.  Although the veteran may sincerely believe that 
his tinnitus was caused by acoustic trauma during active 
service, the veteran, as a lay person, is not competent to 
testify that his current tinnitus was caused by his military 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In conclusion, the Board finds that the veteran's claim of 
entitlement to service connection for tinnitus has not been 
shown to be related to service.  The service medical records 
were absent for any indications of tinnitus and the more 
persuasive evidence of record indicated that the onset of 
tinnitus was not until many years after service.  
Additionally, the competent medical evidence does not reveal 
a nexus to tinnitus occurring in service.  Further, the 
veteran has not been shown to have bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385.  Moreover, the evidence does 
not support service connection for bilateral hearing loss by 
a presumptive basis because there is no competent medical 
evidence showing that the veteran had hearing loss that 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claims for service connection for tinnitus and bilateral 
hearing loss.  Because the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt 
provision does not apply.  38 U.S.C.A. § 5107(b).  As such, 
service connection for bilateral hearing loss and tinnitus 
must be denied.  38 C.F.R. § 3.303.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for skin cancer, claimed as 
basal cell epithelioma, is reopened, and to this extent only, 
the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Reasons for Remand: To obtain additional treatment records 
and to afford the veteran a VA examination.

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

In this case, the veteran contends that his skin condition 
and skin cancer were caused by Agent Orange exposure while 
serving in the Republic of Vietnam.  The veteran's DD 214 
reflects that the veteran received the Vietnam Service Medal 
and the Vietnam Campaign Medal.  Thus, the veteran served in 
the Republic of Vietnam and the presumption of herbicide 
exposure applies.  However, skin lesions of the hands and 
basal cell epithelioma are not disabilities that are shown to 
be associated with Agent Orange exposure, as these conditions 
are not listed among the disorders for which a presumption 
based on herbicide exposure is warranted under § 3.309(e).  
Therefore, the Board finds that the veteran is not entitled 
to service connection on the presumptive basis of herbicide 
exposure.

However, as noted above, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

With regard to the veteran's claims for a skin condition and 
skin cancer, the Board notes that the veteran stated that he 
was treated for his skin conditions at the now closed VA 
Hospital in Allen Park, Michigan in the early 1970's.  No 
such records are in the veteran's claims file, nor does it 
appear that any attempts were made to obtain the identified 
records.  Although these records may be unavailable due to 
the fact that the Allen Park VA Hospital is now closed, 
nevertheless, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
efforts should be undertaken to associate VA treatment 
records from the Allen Park VA Hospital from the early 
1970's.

In addition, the veteran has not been afforded a VA 
examination for his skin condition and skin cancer claims.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In addition, the Court held 
that "[t]his is a low threshold." Id. at 83.

In this case, the veteran has submitted evidence, in the form 
of private treatment records, that he has a current skin 
condition and skin cancer.  In addition, the alleged in-
service injury, exposure to Agent Orange, is presumed.  
Further, the veteran submitted a private medical opinion, 
dated in February 2004, stating that his skin cancer may or 
may not be presumed to be related to Agent Orange exposure.  
Lastly, there is insufficient evidence to decide the claims 
because the February 2004 private medical opinion is 
conclusory and it is not accompanied by any supporting 
rationale or clinical evidence.  In this regard, the value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when, as here, it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Accordingly, the veteran 
should be afforded a VA examination for his claims for 
service connection for a skin condition and skin cancer.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2007) and 38 C.F.R. § 
3.159(b) (2007) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2007), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
notice letter in connection with her 
claims.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should attempt to obtain VA 
treatment records from the VA Hospital in 
Allen Park, Michigan from 1970 to its 
closing.  If the records are not 
available, a note to that effect must be 
included in the veteran's claims folder.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his skin 
condition and skin cancer, to include 
Agent Orange exposure.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  The VA examiner 
should indicate whether it is at least as 
likely as not that the veteran has a skin 
condition or skin cancer that is causally 
or etiologically related to the veteran's 
active service, to include Agent Orange 
exposure.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of any 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


